Citation Nr: 1526405	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-25 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to bilateral plantar fasciitis, status post left foot surgery.  

2.  Entitlement to service connection for a left knee disability, to include as secondary to bilateral plantar fasciitis, status post left foot surgery.  

3.  Entitlement to a rating in excess of 10 percent for bilateral plantar fasciitis, status post left foot surgery.  


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to August 1995.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In March 2014, the Board remanded the case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the last Board remand, the Veteran's paper claims file was scanned into VA's secure electronic claims processing system.  Unfortunately, a portion of the claims file was not uploaded, as the virtual file does not include the initial claim, separation documents, or certain other information that was referenced in the prior remand.  

The Board has made attempts to locate the missing records, with no success.  Therefore, the Board is unable to determine if all notice and development action was completed, and a remand is needed to locate the records and associate them with the Veteran's virtual claims file before further review or adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Locate the missing records, to include any possible temp file, from the Veteran's claims file, and ensure that all available records are uploaded to the virtual claims file.  All requests and responses for the records should be documented in the virtual claims file.  If any records cannot be located, notify the Veteran of this fact and the efforts that were made to locate them, and allow an opportunity for him to provide the missing records.

2.  Then, if any additional evidence has been received since the last supplemental statement of the case and any benefits sought on appeal remain denied, provide an updated supplemental statement of the case before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

